Citation Nr: 0008517	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-05 133	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of service connection for status post cancer 
of the larynx.

Whether new and material evidence has been presented to 
reopen a claim of service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1944 to April 1946 and from March 1951 to July 1952.

2.	On March 23, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that the action of the Department of Veterans 
Affairs (VA) Phoenix, Arizona, Regional Office (RO) in an 
April 1999 rating decision satisfied his appeal on all 
issues, thereby withdrawing this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


- 2 -


